                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                  No. 5:18-cv-197-GCM

TERESA BAILEY,                        )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )              CONSENT ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $4,150.00, in full and final settlement of all claims arising under the Equal

Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d). It also appearing that Plaintiff’s

counsel should be paid $400.00 in costs from the Judgment Fund by the U.S. Department of

Treasury pursuant to 28 U.S.C. § 2412(a)(1).

       It is therefore ORDERED that the Judgment Fund by the U.S. Department of Treasury

pay to Plaintiff’s counsel $400.00 in costs and that the Commissioner of Social Security pay to

Plaintiff the sum of $4,150.00 in attorney fees, in full satisfaction of any and all claims arising

under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sums this case is dismissed

with prejudice. If the award to Plaintiff is not subject to the Treasury Offset Program, payment

will be made by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at

P.O. Box 58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to his

attorney of his right to payment of attorney’s fees under the EAJA. If the payment is subject to


                                                1
offset, then any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s

counsel’s office address.




                                    Signed: January 21, 2020




                                             2
